                           Case 2:17-cv-04787-GW-JPR Document 171 Filed 02/05/19 Page 1 of 20 Page ID #:8899


                             1   THE GREEN LAW GROUP, LLP
                             2   Scott Thomas Green, SBN 82220
                                        SCOTT@THEGREENLAWGROUP.COM
                             3   Jamie N. Stein, SBN 219761
                             4          JAMIE@THEGREENLAWGROUP.COM
                                 Matthew T. Bechtel, SBN 260450
                             5          MATTHEW@THEGREENLAWGROUP.COM
                             6   1777 E. Los Angeles Avenue
                                 Simi Valley, California 93065
                             7   Tel: (805) 306-1100 | Fax: (805) 306-1300
                             8
                                 Attorneys for Plaintiff LUCIA CORTEZ
                             9

                            10                     UNITED STATES DISTRICT COURT
                            11                    CENTRAL DISTRICT OF CALIFORNIA
THE GREEN LAW GROUP, LLP




                            12

                            13   LUCIA CORTEZ, an individual,                  Case No. 2:17-CV-04787-GW(JPRx)
                            14
                                                  Plaintiff,                   ASSIGNED TO THE HONORABLE
                            15   vs.                                           GEORGE H. WU
                            16
                                 CHIPOTLE MEXICAN GRILL, INC., a               PLAINTIFF’S TRIAL BRIEF
                            17   Denver corporation; CHIPOTLE
                            18   SERVICES, LLC, a Colorado limited              Trial Date: February 12, 2019
                                 liability company; and DOES 1 through          Pretrial Conference: January 31, 2019
                            19   20, inclusive,
                            20
                                                  Defendants.
                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28


                                                                           i
                                                                PLAINTIFF’S TRIAL BRIEF
                           Case 2:17-cv-04787-GW-JPR Document 171 Filed 02/05/19 Page 2 of 20 Page ID #:8900


                             1                                                TABLE OF CONTENTS
                             2                                                                                                                           Page
                             3   I.           STATEMENT OF FACTS ........................................................................... 1
                             4         a.       Ms. Cortez’ Employment and Work Performance at Chipotle. .................... 1
                             5         b.       Chipotle’s Leave Policies and Practices. ...................................................... 1
                             6         c.       Ms. Cortez’ Miscarriage, Related Depression, and Approved Leave. ......... 2
                             7         d.       Chipotle’s Intent to Terminate Ms. Cortez in November 2016. ................... 3
                             8         e.       Chipotle’s Grant of Additional Leave. .......................................................... 3
                             9         f. Chipotle’s Rescission of Leave, Request for Medical Certification, and
                            10         Termination. ........................................................................................................... 5
                            11         g.       Chipotle’s Stated Reasons for Ms. Cortez’ Termination. ............................. 6
THE GREEN LAW GROUP, LLP




                            12   II.          POINTS OF LAW ......................................................................................... 6
                            13         a.       Ms. Cortez Will Establish a Prima Facie Case for Discrimination, and
                            14         Present Evidence that Chipotle Discriminates Against Employees who Seek
                            15         PDL Leave. ............................................................................................................ 6
                            16         b.       Chipotle Cannot Rebut the Presumption of Discrimination Because It Has
                            17         Not Alleged a Lawful Basis for Ms. Cortez’s Termination. ................................. 8
                            18                       i.    Overview of FMLA, CFRA, and PDL Leave. ................................. 9
                            19
                                                     ii. Ms. Cortez Could not Lawfully be Terminated Based on Chipotle’s
                            20
                                            Need to Fill her Position Because She Was on a Job Protected Leave When
                            21
                                            She Was Terminated, and She Requested Additional Leave for which She was
                            22
                                            Eligible. …… ................................................................................................... 10
                            23
                                                     iii. Ms. Cortez Could not Lawfully be Terminated for Failure to
                            24
                                            Provide Medical Certification Because She Provided Medical Certification
                            25
                                            Upon Chipotle’s Requests, and Chipotle Never Informed her That the
                            26
                                            Documents Provided Were Inadequate. .......................................................... 12
                            27

                            28


                                                                                                 ii
                                                                                    PLAINTIFF’S TRIAL BRIEF
                           Case 2:17-cv-04787-GW-JPR Document 171 Filed 02/05/19 Page 3 of 20 Page ID #:8901


                             1                   iv. Ms. Cortez Could not Lawfully be Terminated for Failure to
                             2           Provide a Fitness for Duty Certification. ......................................................... 13
                             3
                                    c.      Chipotle Cannot Pursue its Avoidable Consequences Doctrine Affirmative
                             4
                                    Defense................................................................................................................. 13
                             5
                                 III.     CONCLUSION ............................................................................................ 15
                             6

                             7

                             8

                             9

                            10

                            11
THE GREEN LAW GROUP, LLP




                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28


                                                                                              iii
                                                                                 PLAINTIFF’S TRIAL BRIEF
                           Case 2:17-cv-04787-GW-JPR Document 171 Filed 02/05/19 Page 4 of 20 Page ID #:8902


                             1                                         TABLE OF AUTHORITIES
                             2                                                                                                                      Page
                             3            Cases
                             4   Liu v. Amway Corp.,
                             5      347 F.3d 1125 (9th Cir. 2003) ....................................................................... 10, 11
                             6   McDonnell Douglas Corp. v. Green,
                             7      411 U.S. 792 (1973) ........................................................................................... 7, 8
                             8   Moore v. Regents of Univ. of Cal.,
                             9      248 Cal. App. 4th 216 (2016) ............................................................................ 7, 8
                            10   Noyes v. Kelly Servs.,
                            11      488 F.3d 1163 (9th Cir. 2007) ............................................................................... 7
THE GREEN LAW GROUP, LLP




                            12   Rosenfeld v. Abraham Joshua Heschel Day School, Inc.,
                            13      226 Cal. App. 4th 886 (2014) .............................................................................. 14
                            14   State Dept. of Health Services v. Superior Court,
                            15      31 Cal.4th 1026 (2003) ........................................................................................ 14
                            16            Statutes
                            17   29 U.S.C. § 2601 ........................................................................................................ 9
                            18   29 U.S.C. § 2611 ........................................................................................................ 9
                            19   29 U.S.C. § 2612 ........................................................................................................ 9
                            20   Cal. Gov. Code § 12900............................................................................................. 9
                            21   Cal. Gov. Code § 12945............................................................................................. 9
                            22   Cal. Gov. Code § 12945.2..............................................................................9, 10, 11
                            23            Regulations
                            24   29 C.F.R. § 825.214 ................................................................................................. 10
                            25   29 C.F.R. § 825.302 ................................................................................................. 10
                            26   29 C.F.R. § 825.305 ................................................................................................. 12
                            27   29 C.F.R. § 825.312 ................................................................................................. 13
                            28   Cal. Code Regs. tit. 2, § 11035 .................................................................................. 9

                                                                                             iv
                                                                                 PLAINTIFF’S TRIAL BRIEF
                           Case 2:17-cv-04787-GW-JPR Document 171 Filed 02/05/19 Page 5 of 20 Page ID #:8903


                             1   Cal. Code Regs. tit. 2, § 11042 ............................................................................ 9, 11
                             2   Cal. Code Regs. tit. 2, § 11043 ................................................................................ 10
                             3   Cal. Code Regs. tit. 2, § 11045 ................................................................................ 11
                             4   Cal. Code Regs. tit. 2, § 11046 ................................................................................ 12
                             5   Cal. Code Regs. tit. 2, § 11050 ................................................................................ 11
                             6   Cal. Code Regs. tit. 2, § 11089 ................................................................................ 10
                             7   Cal. Code Regs. tit. 2, § 11091 .......................................................................... 10, 12
                             8   Cal. Code Regs. tit. 2, § 11096 ................................................................................ 11
                             9

                            10

                            11
THE GREEN LAW GROUP, LLP




                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28


                                                                                         v
                                                                              PLAINTIFF’S TRIAL BRIEF
                           Case 2:17-cv-04787-GW-JPR Document 171 Filed 02/05/19 Page 6 of 20 Page ID #:8904


                             1      I.      STATEMENT OF FACTS
                             2              a. Ms. Cortez’ Employment and Work Performance at Chipotle.
                             3           Ms. Cortez began her career at Chipotle in 2009 as a crew member. She was
                             4   subsequently promoted to kitchen manager, and then service manager, and again to
                             5   apprentice (assistant store manager). Ms. Cortez worked an average of 50 hours a
                             6   week, and she has never received a verbal or written warning or any other type of
                             7   discipline. Ms. Cortez worked at multiple stores during her employment, and was
                             8   working at the Granada Hills location during all times relevant to this lawsuit.
                             9      Ms. Cortez received only positive reviews from her managers during her
                            10   employment. In or about February 2017 (about a year after this lawsuit was filed),
                            11   Chipotle produced two unsigned reviews dated July 5, 2015, and August 5, 2016.
THE GREEN LAW GROUP, LLP




                            12   These reviews were not contained in or produced with the rest of her personnel
                            13   file, nor were they ever presented to Ms. Cortez. The reviews are generally
                            14   positive, but contain some negative comments.
                            15              b. Chipotle’s Leave Policies and Practices.
                            16           Chipotle is a large international company headquartered in Colorado.
                            17   Chipotle provides its employees with up to 12 weeks of leave pursuant to the
                            18   federal Family & Medical Leave Act of 1993 (“FMLA”), and generally informs its
                            19   employees of their right to take FMLA leave as required by federal law. Chipotle
                            20   also provides its employees with up to 12 weeks of leave pursuant to California
                            21   Family Rights Act (“CFRA”), which mirrors FMLA, except it does not cover
                            22   certain pregnancy related disabilities. Chipotle maintains a human resources portal
                            23   called “Workday” that allows employees and their managers to place employees on
                            24   FMLA leave.
                            25           Chipotle does not provide its employees with leave under California’s
                            26   Pregnancy Disability Leave (“PDL”) law, which allows an employee to take up to
                            27   17 and 1/3 weeks of leave if she is disabled by pregnancy, childbirth, or a related
                            28   medical condition. Chipotle’s compliance department is aware that PDL exists,

                                                                           -1-
                                                                  PLAINTIFF’S TRIAL BRIEF
                           Case 2:17-cv-04787-GW-JPR Document 171 Filed 02/05/19 Page 7 of 20 Page ID #:8905


                             1   but they do not provide statutorily required notices of the right to take PDL, nor do
                             2   they include PDL as a leave option that is accessible to employees and managers in
                             3   its Workday system. Chipotle is not aware of any employee being placed on PDL
                             4   leave from 2013 through 2018.
                             5            c. Ms. Cortez’ Miscarriage, Related Depression, and Approved Leave.
                             6         On September 16, 2016, Ms. Cortez began showing symptoms of a
                             7   miscarriage while at work. After completing her 9-hour shift, she went to the
                             8   Kaiser emergency room. The following two days, September 17th and 18th, were
                             9   her normal days off. On September 19, 2016, Ms. Cortez exchanged text messages
                            10   with her supervisor, area manager David “Scotty” Shadix, and advised him that she
                            11   was not feeling ok, was awaiting test results, and that her treating ER physician
THE GREEN LAW GROUP, LLP




                            12   placed her off work for September 19th and 20th. Later that day she received lab
                            13   confirmation that she had a miscarriage.
                            14         On September 20, 2016, Ms. Cortez called Mr. Shadix and advised him of
                            15   her miscarriage. Neither Mr. Shadix, nor anyone else at Chipotle, provided Ms.
                            16   Cortez with the statutorily required notice of her rights under PDL. That same day,
                            17   Mr. Shadix caused Ms. Cortez to be placed on a leave under FMLA for “birth of a
                            18   child.” Mr. Shadix acknowledges that her leave was for her miscarriage, and
                            19   claims he chose “birth of a child” because that was the closest option he had in
                            20   Chipotle’s Workday system.
                            21         Chipotle’s benefits department prepared an internal memorandum, dated
                            22   September 20, 2016, addressed to Ms. Cortez related to her FMLA leave. The
                            23   memorandum contained a “Designation Notice” that stated: (1) Ms. Cortez was
                            24   approved for 12 weeks of FMLA leave; (2) Ms. Cortez was not required to provide
                            25   medical certification for her leave request; and (3) Ms. Cortez was not required to
                            26   present a fitness-for-duty certificate in order to be restored to employment at the
                            27   end of her leave. Ms. Cortez was not provided a copy of the memorandum until
                            28   after she was terminated and this litigation commenced. Ms. Cortez was

                                                                            -2-
                                                                  PLAINTIFF’S TRIAL BRIEF
                           Case 2:17-cv-04787-GW-JPR Document 171 Filed 02/05/19 Page 8 of 20 Page ID #:8906


                             1   subsequently placed on concurrent CFRA leave, even though childbirth is not
                             2   qualifying basis for CFRA leave.
                             3         On September 26, 2016, Ms. Cortez was treated by Alexander Wong, a
                             4   Kaiser Ob/Gyn. Dr. Wong thought Ms. Cortez was showing signs of depression,
                             5   referred her to Kaiser’s mental health department, and recommended she be off
                             6   work through September 30, 2016, so she could be evaluated.
                             7         Ms. Cortez saw a psychologist on October 27, 2016, which was the first
                             8   available appointment. Kaiser’s mental health department evaluated Ms. Cortez
                             9   using standardized psychological tests, which consistently determined Ms. Cortez
                            10   was suffering severe depression and general anxiety related to her miscarriage.
                            11   Ms. Cortez was referred to a psychiatrist for evaluation and treatment.
THE GREEN LAW GROUP, LLP




                            12         On November 1, 2016, Ms. Cortez was evaluated by a psychiatrist. She was
                            13   diagnosed with depression and generalized anxiety disorder, and was prescribed
                            14   Prozac. The psychiatrist also recommended intensive group therapy, which she
                            15   declined due to her fear of group settings.
                            16         During her approved leave, it was difficult for Ms. Cortez to do basic
                            17   functions, such as getting out of bed, keeping track of days, or making basic
                            18   decisions such as ordering from a menu. At times she was unable to maintain
                            19   personal nutrition and hygiene.
                            20            d. Chipotle’s Intent to Terminate Ms. Cortez in November 2016.
                            21      On November 7, 2016, Mr. Shadix asked Chipotle’s human resources
                            22   department if he needed to wait for Ms. Cortez’ leave to expire before he could
                            23   terminate her. Ms. Shadix again made a similar inquiry on December 5, 2016,
                            24   when a full-time assistant store manager began work to replace Ms. Cortez.
                            25            e. Chipotle’s Grant of Additional Leave.
                            26          Chipotle and Ms. Cortez never had an agreed upon return date. Based on
                            27   the internal memorandum prepared by Chipotle, Ms. Cortez’s last day of leave was
                            28   December 10, 2016, which is her normal day off. Based on FMLA’s rules

                                                                            -3-
                                                                   PLAINTIFF’S TRIAL BRIEF
                           Case 2:17-cv-04787-GW-JPR Document 171 Filed 02/05/19 Page 9 of 20 Page ID #:8907


                             1   regarding the calculation of leave, Ms. Cortez’s last day of leave would have been
                             2   December 11, 2016, which is also her normal day off. On December 5, 2016, Mr.
                             3   Shadix filled Ms. Cortez’s position with another full-time assistant manager (called
                             4   an “apprentice” by Chipotle).
                             5         On December 7, 2016, Ms. Cortez emailed Kaiser to schedule an
                             6   appointment with her psychiatrist “ASAP.” The earliest available appointment
                             7   was January 16, 2017.
                             8         On December 8, 2016, Ms. Cortez received a voicemail from Chipotle’s
                             9   Employee Services Center (“ESC”) stating that her leave expires in 5-7 days, and
                            10   that if she needed an extension, she should contact her manager for approval before
                            11   calling the ESC. At 3:37 p.m., Ms. Cortez called the Granada Hills store and
THE GREEN LAW GROUP, LLP




                            12   requested to speak to her general manager, Brian Palafox, to request an extension.
                            13   At Mr. Shadix’s direction, Mr. Palafox refused to take the call. At 3:42 p.m., Ms.
                            14   Cortez called Mr. Shadix to request an extension. He told her to put the request in
                            15   writing. At 3:51 p.m., Mr. Shadix sent Ms. Cortez a text message with his email
                            16   address. At 4:22 p.m., Ms. Cortez sent Mr. Shadix an email requesting an
                            17   extension of her leave because her next psychiatrist appointment was on January
                            18   16, 2017, and that she was told by Chipotle’s third-party administrator that she
                            19   must be released before she can return to work. Ms. Cortez kept calling Kaiser to
                            20   request an earlier appointment, and was eventually given an appointment on
                            21   January 11, 2017.
                            22         On December 9, 2016, at 4:36 a.m., Mr. Shadix forwarded Ms. Cortez’
                            23   email to his supervisor and Chipotle’s benefits department. At 7:54 a.m., he
                            24   received a response from the benefits department stating that her leave expires
                            25   today, and that “[i]f you can no longer hold her position for her, you may proceed
                            26   with termination" or you can allow the extension. At 11:37 a.m., Mr. Shadix sent
                            27   an email to Ms. Cortez stating that he forwarded her extension request to benefits
                            28   and will be in touch once he has something to report. The email did not mention

                                                                           -4-
                                                                  PLAINTIFF’S TRIAL BRIEF
                           Case 2:17-cv-04787-GW-JPR Document 171 Filed 02/05/19 Page 10 of 20 Page ID #:8908


                             1   that he already received a response, nor did he state that he was not approving the
                             2   leave. At 1:11 p.m., Mr. Cortez called the ESC and was granted an extension
                             3   through January 23, 2017.
                             4             f. Chipotle’s Rescission of Leave, Request for Medical Certification,
                             5                and Termination.
                             6      On December 12, 2016, Mr. Shadix left Ms. Cortez a voicemail indicating he
                             7   had an update. Ms. Cortez returned his call, and was told that she must return by
                             8   the end of the week or be terminated. Ms. Cortez informed him that her leave was
                             9   extended through January 23, 2017. Mr. Shadix then emailed Chipotle’s
                            10   compliance department, and was directed to contact Ms. Cortez and advise her that
                            11   ESC can’t extend leave without his approval, and that that he needs to terminate
THE GREEN LAW GROUP, LLP




                            12   her since leave expired and they cannot hold her job because Chipotle needs its
                            13   leaders in the restaurants. At that time, Ms. Cortez was still eligible for 5 and 1/3
                            14   weeks of PDL leave, and was eligible for at least two additional weeks of CFRA
                            15   leave.
                            16      On December 13, 2016, at 6:30 p.m., Mr. Shadix called Ms. Cortez and
                            17   informed her that her additional leave was rescinded because he did not approve it,
                            18   and that she must return to work by the end of the week or be terminated. Ms.
                            19   Cortez again informed Mr. Shadix that Chipotle’s third-party administrator told her
                            20   she cannot work until she's cleared. Mr. Shadix believed that the request for
                            21   medical clearance might be related to a workers compensation claim, and
                            22   requested that Ms. Cortez provided medical documentation. At 6:56 p.m., Ms.
                            23   Cortez sent Mr. Shadix a text message requesting he add her to the work schedule.
                            24   Mr. Shadix responded with a text stating “Let's stick with original plan” of sending
                            25   medical documentation.
                            26      On December 14, 2016, at 7:58 a.m., Mr. Shadix emailed Chipotle’s
                            27   compliance department and stated that Ms. Cortez claimed that her doctor removed
                            28   her from work due to work stress. At 9:20 a.m., Mr. Shadix emailed Ms. Cortez

                                                                            -5-
                                                                   PLAINTIFF’S TRIAL BRIEF
                           Case 2:17-cv-04787-GW-JPR Document 171 Filed 02/05/19 Page 11 of 20 Page ID #:8909


                             1   and stated that he talked to support teams about her questions, and said that she
                             2   must provide medical documentation by that afternoon. Ms. Cortez replied by
                             3   email at 11:31 a.m., and provided Mr. Shadix with her Kaiser medical records. On
                             4   December 14, 2016, Ms. Cortez also called ESC to complain that she is on leave
                             5   until January 23, but her area manager is telling her to come back Friday or be
                             6   terminated.
                             7      On December 15, 2016, Mr. Shadix called Ms. Cortez and told her that she was
                             8   terminated effective December 10, 2016. He never informed Ms. Cortez that the
                             9   medical documentation she provided was inadequate, nor did he request any
                            10   additional documentation. Mr. Shadix also informed Ms. Cortez that he would
                            11   process a post-termination worker’s compensation claim.
THE GREEN LAW GROUP, LLP




                            12               g. Chipotle’s Stated Reasons for Ms. Cortez’ Termination.
                            13      Mr. Shadix testified at his deposition that the sole reason he terminated Ms.
                            14   Cortez was her failure to return from leave. Mr. Shadix also expressly testified
                            15   that Ms. Cortez was not terminated because of her job performance; and was not
                            16   terminated for failure to provide medical documentation. Mr. Shadix subsequently
                            17   stated in declarations signed under penalty of perjury that he fired Ms. Cortez
                            18   because: (1) she failed to provide medical documentation justifying her need for
                            19   leave; (2) she failed to return at the end of her leave; and (3) “we needed to have
                            20   her position filled.” Chipotle asserts that it intends to argue at trial that Ms. Cortez
                            21   was terminated because: (1) she failed to return from leave; (2) she failed to
                            22   provide medical documentation; and (3) her work performance.
                            23      II.      POINTS OF LAW
                            24               a. Ms. Cortez Will Establish a Prima Facie Case for Discrimination, and
                            25                  Present Evidence that Chipotle Discriminates Against Employees who
                            26                  Seek PDL Leave.
                            27            In order to prevail on a FEHA discrimination claim, a plaintiff must produce
                            28   evidence sufficient to show that an illegitimate criterion was a substantial factor in

                                                                             -6-
                                                                    PLAINTIFF’S TRIAL BRIEF
                           Case 2:17-cv-04787-GW-JPR Document 171 Filed 02/05/19 Page 12 of 20 Page ID #:8910


                             1   the particular employment decision. Moore v. Regents of Univ. of Cal., 248 Cal.
                             2   App. 4th 216, 233 (2016). A prima facie case of employment discrimination may
                             3   be established through direct evidence of discriminatory intent or a presumption
                             4   arising from a showing of objective factors such as those outlined in McDonnell
                             5   Douglas Corp. v. Green, 411 U.S. 792 (1973), and its progeny. Noyes v. Kelly
                             6   Servs., 488 F.3d 1163, 1168 (9th Cir. 2007); Moore, 248 Cal. App. 4th at 234. The
                             7   McDonnell Douglas test “reflects the principle that direct evidence of intentional
                             8   discrimination is rare, and that such claims must usually be proved
                             9   circumstantially.” Moore, 248 Cal. App. 4th at 234. “The test allows
                            10   discrimination to be inferred from facts that create a reasonable likelihood of bias
                            11   and are not satisfactorily explained.” Id.
THE GREEN LAW GROUP, LLP




                            12         At trial, the plaintiff has the initial burden to establish a prima facie case of
                            13   discrimination. Moore, 248 Cal. App. 4th at 234. The plaintiff can meet this
                            14   burden “by presenting evidence that demonstrates, even circumstantially or by
                            15   inference, that he or she (1) suffered from a disability, or was regarded as suffering
                            16   from a disability, (2) could perform the essential duties of the job with or without
                            17   reasonable accommodations, and (3) was subjected to an adverse employment
                            18   action because of the disability or perceived disability.” Id.at 234-35. “The prima
                            19   facie burden is light; the evidence necessary to sustain the burden is minimal.”
                            20   Id.at 235. If the plaintiff establishes a prima facie case, a presumption of
                            21   discrimination arises. Id.
                            22         Ms. Cortez will establish a prima facie case of discrimination by presenting
                            23   evidence that she had a miscarriage, suffered from depression as a result of the
                            24   miscarriage, and was granted 12 weeks of FMLA leave because Chipotle regarded
                            25   her as having a pregnancy related disability. Ms. Cortez will also present evidence
                            26   that she requested additional leave for which she was eligible under PDL or CFRA,
                            27   would have been able to do all of the essential functions of her job had Chipotle
                            28   granted the additional leave, and that Chipotle terminated her employment because

                                                                            -7-
                                                                   PLAINTIFF’S TRIAL BRIEF
                           Case 2:17-cv-04787-GW-JPR Document 171 Filed 02/05/19 Page 13 of 20 Page ID #:8911


                             1   she requested additional leave under PDL.
                             2             b. Chipotle Cannot Rebut the Presumption of Discrimination Because It
                             3                Has Not Alleged a Lawful Basis for Ms. Cortez’s Termination.
                             4      In order to overcome the presumption of discrimination under McDonnell
                             5   Douglas, Chipotle must produce admissible evidence, sufficient to raise a genuine
                             6   issue of fact and to justify a judgment for the employer that its action was taken for
                             7   a legitimate, nondiscriminatory reason. Moore v. Regents of Univ. of Cal., 248
                             8   Cal. App. 4th 216, 235 (2016). A central issue in this case is therefore whether
                             9   Ms. Cortez was on or entitled to job protected leave at the time of her termination.
                            10   If Ms. Cortez was on or entitled to job-protected leave at the time of her
                            11   termination, all of Chipotle’s stated reasons for her termination are unlawful. And
THE GREEN LAW GROUP, LLP




                            12   even if Ms. Cortez was not entitled to additional job-protected leave, her
                            13   termination may still be unlawful if Chipotle did not comply with the requirements
                            14   of the various leave laws.
                            15      It is undisputed that Ms. Cortez was granted 12 weeks of FMLA leave after she
                            16   had a miscarriage. It is also undisputed that before the 12 weeks of leave expired,
                            17   Ms. Cortez requested additional leave, was granted additional leave, and that
                            18   Chipotle subsequently rescinded the additional leave. Chipotle alleges that at the
                            19   time it terminated Ms. Cortez, she had used up all her available job protected
                            20   leaved under FMLA and CFRA, and that any additional leave was non-protected
                            21   personal leave. Chipotle also alleges that Ms. Cortez was lawfully terminated for
                            22   her failure to provide medical certification establishing her need for leave, or her
                            23   failure to provide a fitness-for-duty certification authorizing her return to work.
                            24   Ms. Cortez alleges that at the time of her termination, she was still entitled to job-
                            25   protected leave under PDL and CFRA. She also alleges that she produced medical
                            26   certification upon Chipotle’s request and was never informed that it was
                            27   inadequate, and that Chipotle did not require her to provide a fitness for duty
                            28   certification when they granted her FMLA leave.

                                                                            -8-
                                                                   PLAINTIFF’S TRIAL BRIEF
                           Case 2:17-cv-04787-GW-JPR Document 171 Filed 02/05/19 Page 14 of 20 Page ID #:8912


                             1                    i. Overview of FMLA, CFRA, and PDL Leave.
                             2      California and federal law allow employees to take several forms of leave to
                             3   accommodate disabilities and other medical conditions. Relevant to this action is
                             4   the leave allowed by the federal Family & Medical Leave Act of 1993 (“FMLA”),
                             5   29 U.S.C. § 2601, et seq., and the state Fair Employment and Housing Act of 1959,
                             6   as amended (“FEHA”), Cal. Gov. Code § 12900, et seq.
                             7      FMLA allows an employee to take up to 12 weeks of leave during any 12-
                             8   month period for various reasons, including: (1) because of the birth of a child or
                             9   in order to care for such child; (2) in order to care for a spouse, child, or parent
                            10   who has a serious health condition; or (3) because of a serious health condition that
                            11   makes the employee unable to perform the functions of the position of such
THE GREEN LAW GROUP, LLP




                            12   employee. 29 U.S.C. § 2612(a)(1).
                            13      FEHA provides two forms of leave: California Family Rights Act (“CFRA”)
                            14   leave, Cal. Gov. Code § 12945.2, and Pregnancy Disability Leave (“PDL”), Cal.
                            15   Gov. Code § 12945. PDL allows an employee to take up to 17 and 1/3 weeks of
                            16   leave per pregnancy if she is disabled by pregnancy, childbirth, or a related
                            17   medical condition. Cal. Gov. Code § 12945(a)(1); Cal. Code Regs. tit. 2, §
                            18   11042(a)(1). An employee is “disabled by pregnancy” if, in the opinion of her
                            19   health care provider, she is unable because of pregnancy to perform any one or
                            20   more of the essential functions of her job or to perform any of these functions
                            21   without undue risk to herself, to her pregnancy's successful completion, or to other
                            22   persons. Cal. Code Regs. tit. 2, § 11035(f). An employee is disabled by a “related
                            23   medical condition” if she has a medically recognized physical or mental condition
                            24   related to pregnancy, childbirth or recovery from pregnancy or childbirth,
                            25   including but not limited to post-partum depression, loss or end of pregnancy, or
                            26   recovery from loss or end of pregnancy. Cal. Code Regs. tit. 2, § 11035(u).
                            27      CFRA allows an employee to take up to 12 weeks of leave for various reasons,
                            28   including: (1) to bond with a child after birth or to care for the serious health

                                                                            -9-
                                                                   PLAINTIFF’S TRIAL BRIEF
                           Case 2:17-cv-04787-GW-JPR Document 171 Filed 02/05/19 Page 15 of 20 Page ID #:8913


                             1   condition of a child of the employee; (2) to care for a parent or a spouse who has a
                             2   serious health condition; or (3) because of an employee’s own serious health
                             3   condition that makes the employee unable to perform the functions of the position
                             4   of that employee, except for leave taken for disability on account of pregnancy,
                             5   childbirth, or related medical conditions. Cal. Gov. Code § 12945.2(c)(3).
                             6                   ii. Ms. Cortez Could not Lawfully be Terminated Based on
                             7                       Chipotle’s Need to Fill her Position Because She Was on a Job
                             8                       Protected Leave When She Was Terminated, and She Requested
                             9                       Additional Leave for which She was Eligible.
                            10       The employer is responsible in all circumstances for properly designating
                            11   CFRA and FMLA leave, and for giving notice of the designation to the employee.
THE GREEN LAW GROUP, LLP




                            12   Liu v. Amway Corp., 347 F.3d 1125, 1134 (9th Cir. 2003); 29 C.F.R. § 825.302(c);
                            13   Cal. Code Regs. tit. 2, § 11091(a)(1)(A). Improperly designating leave deprives an
                            14   employee of rights. Liu, 347 F.3d at 1135.
                            15      Each type of leave requires an employer to reinstate an employee at the
                            16   conclusion of their leave. Cal. Code Regs., tit. 2, § 11043 [PDL]; 29 C.F.R. §
                            17   825.214 [FLSA]; Cal. Code Regs., tit. 2, § 11089 [CFRA]. If a definite date of
                            18   reinstatement has been agreed upon at the beginning of CFRA or PDL leave, an
                            19   employer must reinstate by the agreed upon date. Cal. Code Regs., tit. 2, §§
                            20   11043(b)(1) & 11089(c)(1). If the reinstatement date differs from the employer's
                            21   and the employee's original agreement, or if no agreement was made, the employer
                            22   shall reinstate the employee within two business days after the employee notifies
                            23   the employer of her readiness to return, or “as soon as it is possible for the
                            24   employer to expedite the employee's return.” Cal. Code Regs., tit. 2, §§
                            25   11043(b)(2) & 11089(c)(2). Under the FMLA, it is the employer’s burden of
                            26   proving it had a legitimate reason for not reinstating an employee. Sanders v. City
                            27   of Newport, 657 F.3d 772, 779 (9th Cir. 2011).
                            28      Leave under FMLA, CFRA, and PDL is calculated based on the employee’s

                                                                            - 10 -
                                                                   PLAINTIFF’S TRIAL BRIEF
                           Case 2:17-cv-04787-GW-JPR Document 171 Filed 02/05/19 Page 16 of 20 Page ID #:8914


                             1   normally scheduled workweek. Cal. Code Regs., tit. 2, §§ 11042(a)(3) &
                             2   11087(s); 29 C.F.R. § 825.200. CFRA and PDL leave are separate rights and are
                             3   taken consecutively. Cal. Code Regs. tit. 2, § 11046(a). FMLA leave runs
                             4   concurrently with PDL and CFRA leave. Cal. Code Regs. tit. 2, §§ 11045(a) &
                             5   11096.
                             6      Here, it undisputed that Ms. Cortez was granted 12 weeks of FMLA and CFRA
                             7   leave on or about September 17, 2016, following her miscarriage. There was no
                             8   agreed upon return date when Chipotle originally granted leave, but a date was
                             9   agreed upon on December 9, 2016, when Ms. Cortez requested and was granted
                            10   additional leave. The agreed upon return date was January 23, 2017. Chipotle
                            11   subsequently rescinded the grant of additional leave, and told Ms. Cortez she must
THE GREEN LAW GROUP, LLP




                            12   return by December 16, 2016, or be terminated. Ms. Cortez agreed to return by
                            13   that date. Chipotle therefore had an obligation to reinstate Ms. Cortez on
                            14   December 16, 2016, or as soon as possible thereafter, and could not have lawfully
                            15   terminated her prior to that date because they needed to fill her position.
                            16      Chipotle will argue that Ms. Cortez was lawfully terminated effective
                            17   December 10, 2016, because that was the date she was required to return from
                            18   FMLA leave, and that any additional leave granted thereafter was non-protected
                            19   “personal” leave. This argument has no merit because misclassifying leave as
                            20   “personal leave” is unlawful. See Liu, 347 F.3d at 1135 (9th Cir. 2003) (Finding
                            21   that an employer’s designation of protected leave as “personal leave” deprived an
                            22   employee of rights by subjecting her “to the control and discretion of her
                            23   supervisor in taking leave she had a statutory right to take.”) It is also undisputed
                            24   that Ms. Cortez’s Ob/Gyn recommended she be off work through at least
                            25   September 30, 2016. It is therefore beyond dispute that Ms. Cortez was “disabled
                            26   by pregnancy” for at least the first two weeks of her leave, and therefore was not
                            27   eligible for CFRA leave during that period. Consequently, at the time Ms. Cortez
                            28   was terminated, she was eligible for at least 5 and 1/3 weeks of additional leave

                                                                            - 11 -
                                                                   PLAINTIFF’S TRIAL BRIEF
                           Case 2:17-cv-04787-GW-JPR Document 171 Filed 02/05/19 Page 17 of 20 Page ID #:8915


                             1   under PDL, and at least two more weeks of leave under CFRA.1
                             2                  iii. Ms. Cortez Could not Lawfully be Terminated for Failure to
                             3                      Provide Medical Certification Because She Provided Medical
                             4                      Certification Upon Chipotle’s Requests, and Chipotle Never
                             5                      Informed her That the Documents Provided Were Inadequate.
                             6      As a condition of granting FMLA, CFRA, or PDL leave, the employer may
                             7   require written medical certification. 2 Cal.Code Reg. §§ 11050(b), 11091(b)(2);
                             8   29 C.F.R. § 825.305. The employer must notify the employee of the need to
                             9   provide medical certification; the deadline for providing certification; what
                            10   constitutes sufficient medical certification; and the consequences for failing to
                            11   provide medical certification. Id. The request to provide medical certification
THE GREEN LAW GROUP, LLP




                            12   should be made within five days of a request for leave under FMLA, 29 C.F.R. §
                            13   825.305(b), or two days of a request for leave under PDL. 2 Cal.Code Reg. §
                            14   11050(b)(3). An employer must give an employee at least 15 days to provide the
                            15   certification. 2 Cal.Code Reg. §§ 11050(b), 11091(b)(3); 29 C.F.R. § 825.305(b).
                            16   If medical certification provided by an employee is deficient, the employer must
                            17   notify the employee of the deficiency and provide a reasonable opportunity to cure.
                            18   2 Cal.Code Reg. §§ 11050(b)(4), 11096; 29 C.F.R. § 825.305(c). Under FMLA
                            19   and CFRA, reasonable opportunity to cure means the employer must provide the
                            20   employee at least 7 days to submit adequate certification. 2 Cal.Code Reg. §
                            21   11096; 29 C.F.R. § 825.305(c).
                            22      Here, Chipotle did not require Ms. Cortez to provide medical certification when
                            23   it initially granted leave. Mr. Shadix requested “medical documentation” on
                            24   December 13, 2016, after Ms. Cortez requested additional leave, and gave her less
                            25   than 24 hours to provide the documentation. Mr. Shadix did not inform Ms. Cortez
                            26

                            27         1
                                         Ms. Cortez believes the evidence will show that all 12 weeks of her
                            28   approved leave would have been properly classified under California law as PDL,
                                 and therefore, she did not use any leave under CFRA.
                                                                           - 12 -
                                                                  PLAINTIFF’S TRIAL BRIEF
                           Case 2:17-cv-04787-GW-JPR Document 171 Filed 02/05/19 Page 18 of 20 Page ID #:8916


                             1   what constitutes sufficient medical certification, nor did he notify her that she
                             2   would be terminated if she failed to provide the certification. Mr. Shadix also did
                             3   not notify Ms. Cortez that the documents she provided on December 14, 2016,
                             4   were inadequate. Accordingly, Chipotle could not lawfully terminate Ms. Cortez
                             5   based on any alleged failure of her to provide medical documentation.
                             6                   iv. Ms. Cortez Could not Lawfully be Terminated for Failure to
                             7                       Provide a Fitness for Duty Certification.
                             8      FMLA allows an employer to enforce a “a uniformly-applied policy or practice
                             9   that requires all similarly-situated employees (i.e., same occupation, same serious
                            10   health condition) who take leave for such conditions to obtain and present
                            11   certification from the employee's health care provider that the employee is able to
THE GREEN LAW GROUP, LLP




                            12   resume work.” 29 C.F.R. § 825.312(a). In order to require a fitness for duty
                            13   certification, the employer must notify the employee at the time it designates
                            14   FMLA leave that “it will require a fitness-for-duty certification to return to work
                            15   and whether that fitness-for-duty certification must address the employee's ability
                            16   to perform the essential functions of the employee's job.” 29 C.F.R. § 825.312(d).
                            17   An employer cannot refuse to reinstate an employee if it failed to provide the
                            18   required notice. 29 C.F.R. § 825.312(d).
                            19      When Chipotle designated Ms. Cortez’s FMLA leave, the designation
                            20   memorandum did not require a fitness-for-duty certification. Accordingly,
                            21   Chipotle could not lawfully terminate Ms. Cortez based on any alleged failure of
                            22   her to provide a fitness-for-duty certification.
                            23             c. Chipotle Cannot Pursue its Avoidable Consequences Doctrine
                            24                Affirmative Defense.
                            25      In its Memorandum of Contentions of Facts and Law, Chipotle alleges that it
                            26   intends to pursue four “affirmative defenses wherein they maintain the burden of
                            27   proof.” Ms. Cortez alleges that one of the affirmative defenses, Avoidable
                            28   Consequences Doctrine, is not applicable and requests that the jury not be

                                                                            - 13 -
                                                                   PLAINTIFF’S TRIAL BRIEF
                           Case 2:17-cv-04787-GW-JPR Document 171 Filed 02/05/19 Page 19 of 20 Page ID #:8917


                             1   instructed on this defense.
                             2         Chipotle intends to argue, and provide instructions to the jury (CACI 2526),
                             3   that Defendants are not responsible for some or all of the harm to Ms. Cortez
                             4   because she could have avoided the harm. The instruction is based on the
                             5   Avoidable Consequences Doctrine, which provides: “‘[O]ne injured by the tort of
                             6   another is not entitled to recover damages for any harm that he could have avoided
                             7   by the use of reasonable effort or expenditure after the commission of the tort.’”
                             8   State Dept. of Health Services v. Superior Court, 31 Cal.4th 1026, 1042-43 (2003)
                             9   (quoting Rest.2d Torts, § 918, subd. (1).)
                            10         Ms. Cortez objects to this instruction, and any argument based thereon,
                            11   because the Avoidable Consequences Doctrine is only applicable to sexual
THE GREEN LAW GROUP, LLP




                            12   harassment causes of action, and possibly cases involving a constructive discharge.
                            13   See Rosenfeld v. Abraham Joshua Heschel Day School, Inc., 226 Cal. App. 4th
                            14   886, 900-901 (2014) (applying the doctrine to a constructive discharge age
                            15   discrimination claim). This is so because sexual harassment (and possibly other
                            16   forms of discrimination that leads to constructive discharge) are the only causes of
                            17   action where the wrongful conduct can be addressed before any adverse
                            18   employment action.
                            19         For example, in a sexual harassment case, an employee can potentially avoid
                            20   harassing conduct rising to a severe and pervasive level by reporting the conduct to
                            21   management before it become severe and pervasive. Similarly, in a constructive
                            22   discharge case, an employee can potentially avoid harassing or discriminatory
                            23   conduct rising to a severe and pervasive level that would constitute a constructive
                            24   discharge by reporting the conduct to management.
                            25         Here, the wrongful conduct was Ms. Cortez’s termination. There is nothing
                            26   that could have been done after Ms. Cortez was terminated that would have
                            27   avoided the termination. It should be noted that there are potentially things that
                            28   Ms. Cortez could have done after her termination to reduce (i.e. mitigate) any

                                                                           - 14 -
                                                                  PLAINTIFF’S TRIAL BRIEF
                           Case 2:17-cv-04787-GW-JPR Document 171 Filed 02/05/19 Page 20 of 20 Page ID #:8918


                             1   damages that resulted from her termination. Chipotle has asserted an affirmative
                             2   defense of failure to mitigate, and Ms. Cortez does not object to Chipotle pursuing
                             3   that defense. The court should not allow Chipotle to conflate the Avoidable
                             4   Consequences Doctrine with the Failure to Mitigate Affirmative Defense.
                             5      III.   CONCLUSION
                             6      For the reasons stated herein, and based on the authorities provided is her
                             7   Memorandum of Contentions of Facts and Law, Ms. Cortez believes that the
                             8   evidence will establish a prima facie case for discrimination, and that Chipotle’s
                             9   states reasons for her termination are mere pretexts.
                            10

                            11   DATED: February 5, 2019                 THE GREEN LAW GROUP, LLP
THE GREEN LAW GROUP, LLP




                            12                                           By: /s/ Matthew T. Bechtel
                            13                                                 Scott Thomas Green
                                                                               Jamie N. Stein
                            14                                                 Matthew T. Bechtel
                            15                                                 Attorneys for Plaintiff Lucia Cortez

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28


                                                                           - 15 -
                                                                  PLAINTIFF’S TRIAL BRIEF
